riLeD

MAR 0 3 2020

Clerk, U S$ District Court
District Of Montana

IN THE UNITED STATES DISTRICT COURT Billings
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

JOSIAH BURKE AND CRYSTAL
BURKE, husband and wife, individually
and on behalf of their minor children,

Plaintiffs,
vs.

BRIAN OSNESS, DALE OSNESS,
TOM FERGUSON, individually and as
agent for TF CONSTRUCTION, and
DALLAS CRANFORD, individually and
as agent for LIBERTY
ENVIRONMENTAL, LLC.

Defendants.

 

 

Civil Action No. CV 18-144-BLG-SPW

ORDER

This matter having come before the Court on the parties’ Joint Stipulation

for Dismissal with Prejudice pursuant to Fed. R. Civ. P. 41(a)(2) (Doc. 75), and all

other parties having consented to the relief sought in the motion,

IT IS HEREBY ORDERED that this matter be DISMISSED WITH

PREJUDICE, with each party to bear its own costs of action and attorneys’ fees. |
; ge
DATED this day of March, 2020.

SUSAN P. WATTERS
United States District Judge
